DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 07/13/2022.
Allowable Subject Matter
Claims 1-10 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest a method for manufacturing a composite oxide semiconductor in which a first region and a second region are mixed, wherein in a fourth step of depositing the composite oxide semiconductor over the substrate from the target, a first step includes sputtering the Zn from the target; and a second step includes sputtering the In from the target, and wherein in a cross-sectional view, the first region and the second region are arranged in a same plane along a direction parallel to a top surface of the substrate in combinations with other claim limitations as required by claim 1.
The search of the prior art does not disclose or reasonably suggest a method for manufacturing a composite oxide semiconductor in which a first region and a second region are mixed, wherein in a fourth step of depositing the composite oxide semiconductor over the substrate from the target, a first step includes sputtering the Zn from the target; and a second step includes sputtering the In from the target, and wherein an In concentration in the first regions is different form an In concentration in the second region in combinations with other claim limitations as required by claim 4.
The search of the prior art does not disclose or reasonably suggest a method for manufacturing a composite oxide semiconductor in which a first region and a second region are mixed, wherein in a fourth step of depositing the composite oxide semiconductor over the substrate from the target, a first step includes sputtering the Zn from the target; and a second step includes sputtering the In from the target, and wherein an In concentration in the first regions is different form an In concentration in the second region, and in a cross-sectional view, the first region and the second region are arranged in a same plane along a direction parallel to a top surface of the substrate in combinations with other claim limitations as required by claim 7.
The dependent claims 2, 3, 5, 6, and 8-10 are allowable by virtue of the dependence upon the claims 1, 4, and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891